Citation Nr: 1750830	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected bilateral knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	John E. Walus, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2016 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he is entitled to service connection for hypertension and an acquired psychiatric disability.

The Veteran testified at the August 2016 hearing that the racial discrimination and harassment he experienced in service contributed to his hypertension and depression, as has the VA claims process.  The Veteran stated that he was internalizing his stress from his poor treatment in service for years and at times couldn't sleep due to thinking about what he went through and the anger "took its toll."  The Veteran then stated that he is "inadequate to do the things that [he] once did" due to his knee disability which aggravates his depression.

The Board remanded these matters back to the AOJ in November 2016 for further development and clarification of the July 2015 examinations for these matters.

An addendum to the July 2015 VA hypertension examination was obtained in January 2017.  The examiner opined it is less likely than not that the Veteran's hypertension was caused or aggravated by the Veteran's service or his service-connected bilateral knee disability, to include stress and medications associated with the knee pain.  The rationale was that arthritis-related pain, stress, or medications associated with knee pain are not risk factors for essential hypertension "as per the medical literature."  The Board notes that this opinion did not address the lay contentions made by the Veteran, nor did it address whether the Veteran's hypertension is related to the lengthy claims process through VA.

An addendum to the July 2015 VA psychiatric examination was obtained in February 2017.  The examiner opined that the Veteran's acquired psychiatric disability is less likely than not etiologically related to any incident of the Veteran's service or caused or aggravated by the Veteran's service-connected bilateral knee disability, to include stress and medications associated with knee pain.  No rationale was provided.  Additionally, no opinion was provided regarding whether the Veteran's acquired psychiatric disability is related to the lengthy claims process through VA.

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the examiners did not fully comply with the Board's November 2016 remand and have not provided thorough opinions.

If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Stegall, at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the above-mentioned reasons.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from November 2016 to the present.  All records obtained must be associated with the claims file. 

2.  After, and only after, completion of step one above, schedule the claimant for new VA examinations with the appropriate medical provider(s) to determine the nature and etiology of the Veteran's claimed conditions:

a.  For the Veteran's hypertension:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his left knee disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is aggravated or related to any in-service disease, event, or injury, to include his service-connected bilateral knee disability.

The examiner must address the Veteran's contentions that his hypertension is related to his exposure and subsequent reaction to racially motivated abuse while in service, as well as the effects of the lengthy VA claims process.

b.  For the Veteran's acquired psychiatric disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his acquired psychiatric disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acquired psychiatric disability had its clinical onset during active service or is aggravated or related to any in-service disease, event, or injury, to include his service-connected bilateral knee disability.



The examiner must address the Veteran's contentions that his acquired psychiatric disability is related to his exposure and subsequent reaction to racially motivated abuse while in service,  the effects of the lengthy VA claims process, and that his feelings of inadequacy due to his knee disability aggravates his depression.

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




